Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in part), 2-3, drawn to method of treating a tumor.
Group 2, claim(s) 1 (in part), 16, drawn to method of treating a tumor wherein the plurality of somatic mutations comprises a point mutation, an amplification, a deletion, and an insertion.
Group 3, claim(s) 1 (n part), 17, drawn to method of treating a tumor wherein the mutational burden is determined by number of the plurality of somatic mutations occurring in a predetermined time period.
4, claim(s) 1 (in part), 18, drawn to method of treating a tumor wherein at least two of the plurality of genes are selected from a group consisting of RPP21, KLHDC1O, OXCT1, NUPR2, PHYH, POGK, RAB17, BTCN1, MRPL36, MARBELD2, MRPS30, PLA2G16, BEX4, BEX2, KIAA0319L, TMEM25, USMG5, TYW1, DCTPP1, NIT2, CRACR2B, ST14, Clorfll2, GLB1L2, TOMM34, NUDCD3, ZMYM4, NUPL2, LANCL2, RFWD2, DROSHA, TMC5, ZNF622, ZPR1, POLR3A, TRAPPC4, AIFM1, NCAPD3, EDRF1, Cllorf73, SOAT1, KCNK1, VPS26B, CACUL1, ARMC6, TCAIM, TMEM106C, POLR2G, SYNE4, BAZ1B, ARHGAP8, TPD52Ll, P2RX1, FGF2, BMP2, SNTB1, ABHD6.
Group 5, claim(s) 1 (in part), 19, drawn to method of treating a tumor wherein at least two of the plurality of genes are involved in at least one of a signaling pathway regulating pluripotency of stem cells, a cancer signaling pathway, and a pyrimidine metabolism.
Group 6, claim(s) 1 (in part), 20, drawn to method of treating a tumor wherein the genomic mutation profile is obtained from a whole genome sequencing, an exome sequencing, or RNAseq.
Group 7, claim(s) 1 (in part), 21, drawn to method of treating a tumor wherein the genomic mutation profile further comprises a copy number of a genome segment having the somatic mutation.
Group 8, claim(s) 1 (in part), 22, drawn to method of treating a tumor wherein the modified pathway activity is at least one of modified protein expression level and modified post-translational modification of at least one pathway element.
9, claim(s) 1 (in part), 23, drawn to method of treating tumor wherein the modified pathway activity comprises a pathway element in MYC/MAX pathway, p53 pathway or ETS 1 pathway.
Group 10, claim(s) 1 (in part), 24, drawn to method of treating a tumor wherein the modified pathway activity is inferred using PARADIGM pathway analysis.
Group 11, claim(s) 1 (in part), 25, drawn to  method of treating a tumor wherein the response to the treatment comprises sensitivity, unresponsiveness, and acquired resistance to the treatment.
Group 12, claim(s) 1 (in part) 26-27, drawn to method of treating a tumor further comprising: measuring a protein activity from the tumor sample, wherein the protein activity comprises at least one of quantity of the protein and a post-translational modification of the protein; and comparing the protein activity with the modified pathway activity.
Group 13, claim(s) 1 (in part), 28, drawn to method of treating a tumor further comprising generating or updating the patient's record using the modified pathway activity.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect a specific plurality of genes and specific modified pathway and pathway model consistent with the gene election.  
Applicant must further elect a point mutation, amplification, deletion or insertion or a combination thereof.  
Applicant must elect if the genomic mutation provide is from genome sequencing, exosome sequencing or RNAseq.
If applicant elects a group encompassing claim 19, applicant must elect a species from claim 19.
If applicant elects group 11 applicant must elect a species from claim 25.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Searching one gene or combination of genes will not inherently provide art on another gene or combination of genes.  Further searching one pathway will not inherently provide art on another pathway.  Further searching a point mutation will not inherently provide art on amplification, deletion or insertion.  Further searching whole genome sequencing will not inherently provide art on exome sequence or RNAseq and vice versa.  Further searching methods of sensitivity to a treatment will not inherently provide art on unresponsiveness to a treatment or acquired resistance to a treatment and vice versa,
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-13 lack unity of invention because even though the inventions of these groups require the technical feature of determining mutation profile, determining RNA expression and inferring pathway activity , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of YANG, et al. RNA-seq reveals determinants of sensitivity to chemotherapy drugs in esophageal carcinoma cells. Int J Clin Exp Pathol. 2014, Vol 7, No 4, pages1524-1533.  Yang discloses a method of predicting efficacy of an anti-tumor treatment (Abstract, "the sensitivities of two ESCC [esophageal squamous cell carcinoma] cell lines to 9 chemotherapy drugs were identified and the transcriptome of these two cell lines were investigated by RNA-seq, the correlation between the sensitivity to drugs and expression of some genes was attempted to construct. Eca-1 was more resistant to most of the chemotherapy drugs than Eca-109 cell line. RNA-seq results showed that there is dramatic difference in the basal expression between these two ESCC cell lines. Pathway analysis demonstrated that these differentially expressed genes were mainly enriched in Gai signaling, calcium signaling, cAMPmediated signaling, G-protein coupled receptor signaling and actin cytoskeleton signaling pathways. The molecules in Gai signaling (ADCY1 and SSTR3) and actin cytoskeleton signaling (MYH6 and MYH7) were highly expressed in multidrug-resistant Eca-1 cells, which were validated by quantitative PCR"), comprising: obtaining at least two samples of tumor cells (pg 1524, col 1, "Esophageal carcinoma (EC) is one of the most virulent malignant diseases ... At least 50% of patients present with metastatic cancer and most patients with localized disease will develop metastases despite potentially curative local therapy"; pg 1525, col 2, ''The ESCC cell lines, Eca-109 and Eca-1, were used in this work") and respective omics data sets from each of the sample (pg 1525, col 2 to pg 1526, col 1, "RNA-seq Eca-109 and Eca-1 cells (8 .. 1 0.sup.4.sup) were grown in 2 ml of DMEM medium containing serum per well... All the samples were homogenized ... and total RNAs were extracted ... Preparation of cDNA followed the procedure described in ... The cDNA library was size-fractionated on a 2% TAE low melt agarose gel ... , a narrow slice ( .. 2 mm) of the cDNA lane centered at the 300 bp marker was cut. The slice was extracted using the QiaEx II kit ... , and the extract was filtered ... to remove DNA fragments shorter than 100 bps. One-sixth of the filtered sample volume was used as template for 15 cycles of amplification using the paired-end primers and amplification reagents supplied with the lllumina ChlP­Seq genomic DNA prep kit. Each library was loaded into its own single lllumina flow cell lane, producing an average of 14.5 million pairs of 51-mer reads per lane (8.4 million purity filtered read pairs), or nearly 1.5 Gb of total sequence for each sample. Transcripts were assembled from the mapped fragments sorted by reference position"); determining respective genomic mutation profiles from the omics data sets, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations (pg 1525, col 1, "RNA-seq (RNA Sequencing) ... is a technology that uses the capabilities of NGS to reveal a snapshot of RNA presence and quantity from a genome at a given moment in time. This facilitates sequencing of the RNA transcripts in cells, providing the ability to look at alternative gene spliced transcripts, post-transcriptional changes, gene fusion, mutations/ SNPs and changes in gene expression"); determining respective RNA expression profiles of a plurality of genes from each of the tumor sample (pg 1526, col 2, RNA-seq showed that hundreds of genes were differentially expressed between Eca-109 and Eca-1 cell lines and G .. i signaling pathway was activated in Eca-1 cells Total RNAs from Eca-109 and Eca-1 cells were applied for RNA-seq. The raw data were normalized in a standard distribution, and the basal expression difference was analyzed. The results showed that there were 162 lowly expressed genes and 186 highly­expressed genes in Eca-1 cells, compared to that in Eca109 cells. The expression difference was higher than 4-fold for these 348 genes between the two cell lines. The top 40 differentially expressed genes were list in Table 2); obtaining a pathway model comprising a plurality of pathway elements (pg 1525, col 1, "two ESCC cell lines were subjected to several chemotherapy drugs to test the sensitivity to these drugs . ... RNA-seq was carried out in the cell lines and the differentially expressed genes were applied to pathway analysis. Then the expression signatures were linked with drug sensitivity, which was validated by qPCR and immunoblotting"; pg 1526, col 2, "RNA-seq showed that hundreds of genes were differentially expressed between Eca-109 and Eca-1 cell lines and G .. i signaling pathway was activated in Eca-1 cells. Total RNAs from Eca-109 and Eca-1 cells were applied for RNA-seq. The raw data were normalized in a standard distribution, and the basal expression difference was analyzed. The results showed that there were 162 lowly expressed genes and 186 highly-expressed genes in Eca-1 cells, compared to that in Eca109 cells. The expression difference was higher than 4-fold for these 348 genes between the two cell lines. The top 40 differentially expressed genes were list in Table 2"); inferring respective modified pathway activities of the tumor samples by integrating the genomic mutation profile and the RNA expression profile into the pathway model, wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements (pg 1527, col 1, "these 348 genes were applied to Ingenuity Pathway Analysis (IPA) online software. The results showed that these genes were mainly enriched in G .. i signaling, calcium signaling, cAMP-mediated signaling, G-protein coupled receptor signaling and actin cytoskeleton signaling pathways (Figure 2A). In Gai signaling pathway, the downstream PKA and SrcSTAT3 signaling were predicted to be activated, while the ERK signaling was predicted to be suppressed in Eca-1 cell line (Figure 2B). These predictions were deduced basing on the highly expression of four genes (ADCY1, CNR 1, PTGER3 and SSTR3) and the low expression of CHRM2 in Eca-1 cells, compared to that in Eca109 cells"); obtaining at least two samples of tumor cells (pg 1525, col 2, ''The ESCC cell lines, Eca-109 and Eca-1, were used in this work") and respective omics data sets from each of the sample (pg 1525, col 2 to pg 1526, col 1, "RNA-seq Eca-109 and Eca-1 cells (8X1 0.sup.4) were grown in 2 ml of DMEM medium containing serum per well. .. All the samples were homogenized ... and total RNAs were extracted ... Preparation of cDNA followed the procedure described in Trapnell et al. [37). The cDNA library was size-fractionated on a 2% TAE low melt agarose gel. .. , a narrow slice (-2 mm) of the cDNA lane centered at the 300 bp marker was cut. The slice was extracted using the QiaEx II kit..., and the extract was filtered over a Microcon YM-100 microconcentrator ... to remove DNA fragments shorter than 100 bps. One-sixth of the filtered sample volume was used as template for 15 cycles of amplification using the paired-end primers and amplification reagents supplied with the lllumina ChlP-Seq genomic DNA prep kit. Each library was loaded into its own single lllumina flow cell lane, producing an average of 14.5 million pairs of 51-mer reads per lane (8.4 million purity filtered read pairs), or nearly 1.5 Gb of total sequence for each sample. Transcripts were assembled from the mapped fragments sorted by reference position"); determining respective genomic mutation profiles from the omics data sets, wherein the genomic mutation profile comprises a mutation burden of a plurality of somatic mutations (pg 1525, col 1, "RNA-seq (RNA Sequencing), also called "Whole Transcriptome Shotgun Sequencing", is a technology that uses the capabilities of NGS to reveal a snapshot of RNA presence and quantity from a genome at a given moment in time. This facilitates sequencing of the RNA transcripts in cells, providing the ability to look at alternative gene spliced transcripts, post-transcriptional changes, gene fusion, mutations/ SNPs and changes in gene expression"); determining respective RNA expression profiles of a plurality of genes from each of the tumor sample (pg 1526, col 2, "RNA-seq showed that hundreds of genes were differentially expressed between Eca-109 and Eca-1 cell lines and Gai signaling pathway was activated in Eca-1 cells Total RNAs from Eca-109 and Eca-1 cells were applied for RNA-seq. The raw data were normalized in a standard distribution, and the basal expression difference was analyzed. The results showed that there were 162 lowly expressed genes and 186 highly­expressed genes in Eca-1 cells, compared to that in Eca109 cells. The expression difference was higher than 4-fold for these 348 genes between the two cell lines. The top 40 differentially expressed genes were list in Table 2"); obtaining a pathway model comprising a plurality of pathway elements (pg 1525, col 1, "two ESCC cell lines were subjected to several chemotherapy drugs to test the sensitivity to these drugs. And then RNA-seq was carried out in the cell lines and the differentially expressed genes were applied to pathway analysis. Then the expression signatures were linked with drug sensitivity, which was validated by qPCR and immunoblotting"); inferring respective modified pathway activities of the tumor samples by integrating the genomic mutation profile and the RNA expression profile into the pathway model; wherein at least one of the genomic mutation profile and the RNA expression profile is related to at least one of the pathway elements (pg 1527, col 1, "these 348 genes were applied to Ingenuity Pathway Analysis (IPA) online software. The results showed that these genes were mainly enriched in Gai signaling, calcium signaling, cAMP-mediated signaling, G-protein coupled receptor signaling and actin cytoskeleton signaling pathways (Figure 2A). In Gai signaling pathway, the downstream PKA and SrcSTAT3 signaling were predicted to be activated, while the ERK signaling was predicted to be suppressed in Eca-1 cell line (Figure 2B). These predictions were deduced basing on the highly expression of four genes (ADCY1, CNR1, PTGER3 and SSTR3) and the low expression of CHRM2 in Eca-1 cells, compared to that in Eca109 cells"); wherein the modified pathway activity is an indicative of a response to the anti-tumor treatment (pg 1528, col 2, "Eca-1 cell line can be considered as a multidrug-resistant ESCC cell line. In addition, Eca-1 was more sensitive to fludarabine (drug used in the treatment of hematological malignancies) than Eca-109, suggesting that some drugs used in treatment of other cancers may have good antitumor activity in partial ESCC patients. This indicates that a high throughput drug screen in more ESCC cell lines might make us find more potential effective drugs for part of patients. RNA-seq results showed that dramatic difference existed in the basal expression between these two cell lines. Pathway analysis demonstrated that these differentially expressed genes were mainly enriched in Gai signaling, calcium signaling, cAMP-mediated signaling, G-protein coupled receptor signaling and actin cytoskeleton signaling pathways").  Yang does not specifically teach treating subjects.  However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treating the subjects for cancer after inferring altered pathways.  The artisan would be motivated to prolong the life of the cancer patient.  The artisan would have a reasonable expectation of success as the artisan is merely treating known tumors by known means.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634